By the Court, Niles, J.:
1. The power of attorney from Davis to Lane was properly admitted. It purported to empower Lane to lease or sell and convey all of the real estate of Davis in the city of San Francisco. No description of the land was necessary. Nor does the' fact that the power of attorney was not acknowledged or recorded affect its validity. We are unable to see in what respect the power was material evidence in the ease, but no objection was taken upon the ground of irrelevancy.
2. There was sufficient evidence of the possession of Beideman to warrant the introduction of his deed to Holladay. The deed" from Van Bokkelen to Hayes was a link in the same chain of title, and equally admissible.
3. The objection to the admission of the power of attorney from Davis to Taylor, and the deed from Davis to-Hayes is placed upon the ground that they were made subsequently to the commencement of the action. It is an answer to this objection that supplemental answers were filed, setting up the title acquired through these deeds. These answers contain recitals that they were made, by leave of the Court, and they appear as a part of the judgment-roll, in the transcript brought up by the appellant himself. We shall presume there was an order of Court allowing them to be filed.
4. The ebjection to the tax-deed from Washburn to-Hayes was substantially sustained, It was received “ subject to objection ” (by which we understand that the Court reserved the objection for future consideration), and on the final hearing the objection was sustained and the deed rejected as evidence.
5. This is not a case in which the decision and judgment ♦ of the Court below ought to be disturbed, upon the ground that the testimony was insufficient to support the decision. Apart from the evidence of the defendants in support of their title, the testimony on the part of the plaintiff was unsatisfactory. 11 presented discrepancies and inconsistencies which the Court below might very well find it *349■difficult to reconcile, and upon which only the Judge who heard the oral testimony, and observed the. conduct and bearing of the witnesses is competent to pass. Upon well ,settled principles his decision in this regard is final.
Judgment and order affirmed. ¡Remittitur forthwith.
Mr. Justice McKinstry did not express an opinion.